


Exhibit 10.24

 

MoSys, Inc.

755 N. Mathilda Dr.

Suite 100

Sunnyvale, California  94085

 

November 8, 2007

 

Mr. Leonard Perham

 

Dear Len:

 

MoSys, Inc. (the “Company”) is pleased to offer you the position of Chief
Executive Officer and President (“CEO”).  This offer letter generally sets forth
the terms and conditions of the Company’s offer of employment.  This offer
letter is intended to be a binding agreement, and if the terms contained in this
offer letter are acceptable to you, please acknowledge your acceptance by
signing in the signature block, below.  The Company’s offer of employment is
conditioned upon: (1) your presenting evidence of your authorization to work in
the United States and your identity sufficient to allow the Company to complete
the I-9 form required by law within three business days of the commencement of
your employment with the Company; (2) your consent to, and satisfactory
completion of, a background check; (3) your completion of the Company’s standard
Directors and Officers Questionnaire and the Company’s satisfactory review of
your responses; and (4) ratification of this offer by the Company’s board of
directors (the “Board”).

 

As CEO, you will report directly to the Board.  You agree to perform the duties
set forth in this letter, as well as any other reasonable duties determined by
the Board.  Our mutual expectations regarding the primary duties of this
position are as follows: (1) all duties, authorities and responsibilities
customary for a chief executive officer of a public company, including executive
responsibility for developing strategic direction and all operational activities
of the Company, (2) ultimate management responsibility for all employees of the
Company, and (3) preparation and submission of an operating plan to the Board on
a quarterly basis, which shall serve to provide the scope of operational
authority.  You also will be elected to the Board to fill an existing vacancy
and will be nominated for election to the Board at the next annual meeting of
stockholders as long as you remain the CEO.

 

Your starting salary will be approximately $8,333 semi-monthly ($200,000 on an
annualized basis).  Your base salary will be paid in accordance with the
Company’s normal payroll procedures and will be subject to applicable
withholding required by law.  You also will be eligible to participate in any
Company’s executive bonus plan, with an annual bonus upon achievement of stated
objectives, as determined by the Board, in its sole discretion.

 

--------------------------------------------------------------------------------


 

You will be granted an option to purchase 800,000 shares of the Company’s common
stock, which shares will vest in equal monthly installments at the end of each
of the first 24 calendar months of your employment, with November 30, 2007 being
the first such vesting date.  Vesting of this option will accelerate in full
upon a Change-in-Control. In addition, you will be granted an option to purchase
350,000 shares, which option will vest as to 80% of these shares if the Stock
Price (as defined herein) of the Company’s common stock is $10 per share and pro
rata as to the remaining shares for each $.01 increase in the Stock Price up to
$12 per share.  In addition, you will be granted an option to purchase 100,000
shares, which option will vest as to 50% of these shares if the Stock Price is
$13 per share and pro rata as to the remaining shares for each $0.01 increase in
the Stock Price up to $15 per share.  All of such options will vest only while
you remain continuously employed by the Company.  We intend that these options
will be granted today upon approval by the Board, or its Compensation Committee,
with an exercise price equal to the closing price of a share of common stock on
the NASDAQ Global Market today.  The terms of these options will be set forth in
option agreements approved by the Board or its Compensation Committee.  These
options will be granted as new employment inducement grants under the NASDAQ
Marketplace Rules and not pursuant to the Company’s existing option plan.

 

As used herein, “Stock Price” means the average closing price of a share of the
Company’s common stock on the NASDAQ Global Market (or other applicable exchange
listing or principal trading market for the common stock) during a consecutive
90-calendar day period within the next two years; provided that in the case of a
Change-in-Control such determination shall be made as of the 90-calendar day
period ending on the third business day immediately preceding the date on which
the Change-in-Control occurs.

 

As used herein, “Change-in-Control” means the occurrence of any of the
following:

 

(i)  an acquisition after the date of this offer letter by an individual, an
entity or a group in one or more related transactions (excluding the Company or
an employee benefit plan of the Company or a corporation controlled by the
Company’s stockholders) of 45 percent or more of the Company’s common stock or
voting securities; or

 

(ii)  consummation of a complete liquidation or dissolution of the Company or a
merger, consolidation, reorganization or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) other than a Business
Combination in which (A) the stockholders of the Company receive 50 percent or
more of the stock of the corporation resulting from the Business Combination and
(B) at least a majority of the board of directors of such resulting corporation
were incumbent directors of the Company immediately prior to the consummation of
the Business Combination, and (C) after which no individual, entity or group
(excluding any corporation or other entity resulting from the Business
Combination or any employee benefit plan of such corporation or of the Company)
who did not own 45 percent or more of the stock of the resulting corporation or
other entity immediately before the Business Combination owns 45 percent or more
of the stock of such resulting corporation or other entity.

 

2

--------------------------------------------------------------------------------


 

You also will be eligible to participate in the Company’s  employee benefit
plans, including our standard major medical, dental, life, short and long term
disability, vision insurance benefits, our flexible benefit plan, paid holidays,
personal time off (PTO) and the Company’s 401(k) plan.  You will be reimbursed
on a regular basis for reasonable, necessary and properly documented business
and travel expenses incurred for the purpose of conducting the Company’s
business.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration as provided in the Mutual
Agreement to Arbitrate, a copy of which is attached for your reference.  You
agree to execute and deliver the Mutual Agreement to Arbitrate and the Company’s
standard form of Employment Confidential Information and Invention Assignment
Agreement (“Proprietary Rights Agreement”) in connection with your acceptance of
this offer letter.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter agreement in the space provided below and return it to me.  This offer
will expire on Friday, November 9, 2007 at 5:00 p.m.

 

This letter agreement, along with the applicable stock option agreements, Mutual
Agreement to Arbitrate and Proprietary Rights Agreement between you and the
Company, together with the Company’s standard employment policies and procedures
in effect from time to time constitute the entire terms of your employment with
the Company and supersede all prior representations or agreements, whether
written or oral.  This letter agreement is to be governed by California law.  To
the extent that any of the terms of this offer letter agreement or any of the
foregoing agreements conflict with the Company’s standard employment policies
and procedures in effect from time to time, the former shall govern.  This
letter may not be modified or amended except by a written agreement signed by
the Chairman of the Compensation Committee and by you.

 

If you have any questions, please feel free to call me.  We look forward to your
favorable reply and to a productive and exciting working relationship.

 

 

 

Sincerely,

 

 

 

 

 

/s/ James Kupec

 

 

James Kupec

 

 

Chairman of the Compensation Committee

ACCEPTED AND AGREED TO

 

 

This 8th day of November, 2007

 

 

 

 

 

/s/ Leonard Perham

 

 

Leonard Perham

 

 

 

3

--------------------------------------------------------------------------------


 

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

I recognize that differences may arise between MoSys, Inc., a Delaware
corporation (the “Company”), and me during or following my employment with the
Company, and that those differences may or may not be related to my employment. 
I understand and agree that by entering into this Agreement to Arbitrate Claims
(“Agreement”), I anticipate gaining the benefits of a speedy, impartial
dispute-resolution procedure.

 

Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement. 
To the extent that the Federal Arbitration Act either is inapplicable or held
not to require arbitration of a particular claim or claims, California law
pertaining to agreements to arbitrate shall apply.

 

I understand that any reference in the Agreement to the Company will also be a
reference to its subsidiaries or related entities, and all successors and
assignees of any of them.

 

Claims Covered by the Agreement

 

The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I may have against the Company or against its officers,
directors, employees or agents in their capacity as such or otherwise.  The only
claims that are arbitrable are those that in the absence of this agreement,
would be justiciable under applicable state or federal law.  The claims covered
by this Agreement include, but are not limited to, claims for wages or other
compensation; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination (including, but not limited to,
race, sex, sexual orientation, religion, national origin, age, marital status,
medical condition, or disability); claims for benefits (except claims under an
employee benefit or pension plan that either (1) specifies that its claims
procedure shall culminate in an arbitration procedure different from this one,
or (2) is underwritten by a commercial insurer which decides claims); and claims
for violation of any federal, state, or other governmental law, statute,
regulation, or ordinance, except claims excluded elsewhere in this Agreement.

 

Claims Not Covered by the Agreement

 

Claims by me for workers’ compensation or unemployment compensation benefits are
not covered by this Agreement.

 

Either party can apply to a court of competent jurisdiction for provisional
remedies in connection with arbitrable controversies as contemplated by
California Code of Civil Procedure Section 1281.8.

 

4

--------------------------------------------------------------------------------


 

Administrative Exhaustion

 

As a condition of arbitration, a statutory claim of discrimination, harassment,
or retaliation must be filed first with the Department of Fair Employment and
Housing and/or the Equal Employment Opportunity Commission within the time
limits set forth by state and federal law and must be exhausted through the
applicable agency, prior to being submitted to arbitration, or such claims are
waived.

 

Required Notice of All Claims and Statute of Limitations

 

The Company and I agree that the aggrieved party must give written notice of any
claim to the other party and to the American Arbitration Association (“AAA”)
within the limitations period for whatever claims are being asserted.

 

Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to its Chief Executive Officer at the Company’s main office.  I
will be given written notice at the last address recorded in my personnel file.

 

The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based.  The notice shall be sent to the
other party by certified or registered mail, return receipt requested.

 

Failure to make a written demand within the applicable statutory period
constitutes a waiver to raise that claim in any forum.

 

Applicable Law And Discovery

 

The arbitrator shall apply applicable California and/or Federal substantive law
and the California evidence code to the proceeding.  The parties shall be
entitled to conduct reasonable discovery, including conducting deposition,
requesting documents and requesting responses to interrogatories.  The
arbitrator shall have the authority to determine what constitutes reasonable
discovery.  The arbitrator shall hear motions for summary disposition as
provided in the California Code of Civil Procedure.

 

Arbitration Procedures

 

The arbitration will be held under the auspices of the AAA.  The Company and I
agree that, except as provided in this Agreement, the arbitration shall be in
accordance with the AAA’s then-current employment rules for employment
disputes.  The arbitrator shall be either a retired judge, or an attorney
licensed to practice law in the state in which the arbitration is convened (the
“Arbitrator”).  The arbitration shall take place in San Jose, California.

 

Either party may obtain a court reporter to provide a stenographic record of
proceedings.  Either party, upon request at the close of hearing, shall be given
leave to file a post-hearing brief.  The time for filing such a brief shall be
set by the Arbitrator.

 

Arbitration Fees and Costs

 

The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator and the arbitration; provided, however, that if I am the party
initiating the claim, I am responsible for contributing an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which I am (or was last) employed by the Company.  Each party shall pay for
its own costs and attorneys’ fees, if any.  However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, or if there
is a written agreement providing for fees, the Arbitrator may

 

5

--------------------------------------------------------------------------------


 

award reasonable fees to the prevailing party, under the standards for fee
shifting provided by law.

 

Written Award

 

The arbitrator shall prepare in writing and provide to the parties a decision
and award that includes factual findings and the reasons upon which the decision
is based.  The arbitrator shall be permitted to award only those remedies in law
and equity that are requested by the parties and allowed by law.  Judgment upon
the award rendered by the arbitrator may be entered in any court having proper
jurisdiction.

 

Sole and Entire Agreement

 

This is the complete agreement of the parties on the subject of arbitration of
disputes, except for any arbitration agreement in connection with any pension or
benefit plan.  This Agreement supersedes any prior or contemporaneous oral or
written understandings on the subject.  No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

 

Severability

 

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

 

Not an Employment Agreement

 

This Agreement is not, and shall not be construed to create, any contract of
employment, express or implied.  Nor does this Agreement in any way alter the
“at-will” status of my employment.

 

Voluntary Agreement

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.

 

6

--------------------------------------------------------------------------------


 

I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

 

Dated:

Nov. 8, 2007

 

/s/ Leonard Perham

 

 

 

Signature of Employee

 

 

 

 

 

 

 

Leonard Perham

 

 

 

Print Name of Employee

 

 

 

 

 

 

 

 

Dated:

Nov. 8, 2007

 

MOSYS, INC.

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ James Kupec

 

 

 

 

 

 

 

 

Its:

Chairman of the Compensation Committee

 

7

--------------------------------------------------------------------------------

 
